Exhibit 10.16

FIFTH AMENDMENT TO LOAN AGREEMENT AND FIRST AMENDMENT TO

CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE

THIS FIFTH AMENDMENT TO LOAN AGREEMENT AND FIRST AMENDMENT TO CONSOLIDATED,
AMENDED AND RESTATED PROMISSORY NOTE (the “Amendment”) dated as of December 15,
2011 is made by and between SUNTRUST BANK, a Georgia banking corporation (the
“Lender”), and SADDLEBROOK RESORTS, INC., a Florida corporation (the
“Borrower”).

WITNESSETH

A. Borrower executed and delivered that certain Loan Agreement and Addendum to
Loan Agreement dated November 1, 2004, as amended by (i) that certain First
Amendment to Loan Agreement dated January 31, 2007, by and between Borrower and
Lender; (ii) that certain Second Amendment to Loan Agreement dated November 6,
2008, by and between Borrower and Lender; (iii) that certain Third Amendment to
Loan Agreement dated March 12, 2009, by and between Borrower and Lender; and
(iv) that certain Fourth Amendment to Loan Agreement dated May 10, 2010, by and
between Borrower and Lender (collectively, as may be amended, restated, modified
or supplemented and in effect from time to time, the “Loan Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

B. Pursuant to the Loan Agreement, Borrower issued to Lender (i) that certain
Third Amended and Restated Revolving Line of Credit Promissory Note dated
March 12, 2009 in the original principal amount of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000) (as may be amended, restated, modified
or supplemented and in effect from time to time, the “Revolving Line of Credit
Note”); and (ii) that certain Consolidated, Amended and Restated Promissory Note
dated March 12, 2009 in the original principal amount of Ten Million Six Hundred
Thousand and No/100 Dollars ($10,600,000) (as may be amended, restated, modified
or supplemented and in effect from time to time, the “Consolidated Note,”
collectively with the Revolving Line of Credit Note sometimes referred to as the
“Notes”).

C. To secure Borrower’s payment of the Notes and Borrower’s performance under
the Loan Agreement, Borrower, among other things, executed and delivered to
Lender that certain Notice of Future Advance and Fifth Amended and Restated
Mortgage, Security Agreement and Fixture Filing dated March 12, 2009 (as may be
amended, restated, modified or supplemented and in effect from time to time, the
“Mortgage”) whereby Borrower granted a mortgage on certain real property to
Lender.

D. To further secure Borrower’s payment of the Notes and Borrower’s performance
under the Loan Agreement, Borrower executed and delivered to Lender that certain
Collateral Assignment of Rents, Leases and Contract Rights dated November 1,
2004 (as may be amended, restated, modified or supplemented and in effect from
time to time, the “Collateral Assignment,” and collectively with the Loan
Agreement, Notes, Mortgage and any and all other related transaction documents
not otherwise described herein, the “Loan Documents”).

E. To further secure Borrower’s payment of the Notes and Borrower’s performance
under the Loan Agreement, Saddlebrook International Tennis, Inc., a Florida
corporation (the “Guarantor”), executed and delivered an Unconditional Guaranty
dated March 12, 2009 guarantying, among other things, payment and performance by
Borrower of all obligations evidenced by the Notes and Loan Agreement (the
“Guaranty”).

F. The maturity date for the Revolving Line of Credit Note was March 12, 2011
(the “Maturity Date”), and Borrower desires to extend the Maturity Date, and
although it is under no obligation to do so, Lender has agreed to the requested
extension under the terms and conditions set forth below.



--------------------------------------------------------------------------------

G. To evidence the extension, Borrower has agreed to replace the existing
Revolving Line of Credit Note by issuing a new revolving line of credit
promissory note dated as of the Effective Date (as defined below) in the
principal amount of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000) (the “Fourth Amended and Restated Promissory Note”).

H. Borrower also desires to make a principal payment on the Consolidated Note in
the amount of Two Million and No/100 Dollars ($2,000,000.00) (the “Principal
Curtailment”).

NOW, THEREFORE, in consideration of the execution and delivery of this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1. Recitals. The parties hereto hereby affirm all recitals and statements above
as true and correct.

2. Amendment to Consolidated Note; Principal Payments. The third full paragraph
on page 3 of the Consolidated Note (for avoidance of doubt, the paragraph
commences with the phrase “Monthly payments of principal in the amount of . .
.”) is hereby amended so that, from and after the Effective Date, it shall read
as follows:

“Commencing on January 12, 2012 and continuing on the twelfth (12th) day of each
month thereafter until the Maturity Date (as defined below), Borrower shall make
monthly payments of principal in the amount of Forty-Eight Thousand One Hundred
Eleven and 11/100 Dollars ($48,111.11), plus accrued interest at the applicable
Interest Rate.”

3. Waiver of Debt Service Coverage Ratio for Year Ended December 31, 2011.
Lender waives compliance with the Debt Service Coverage Ratio contained in the
Loan Agreement for the year ended December 31, 2011.

4. Representations, Warranties and Covenants. By executing this Amendment,
Borrower represents and warrants to Lender that (a) there is no event which is,
or with notice or lapse of time or both would be, a default under the Loan
Agreement, Consolidated Note, Fourth Amended and Restated Promissory Note or the
Loan Documents except for those events, if any, that have been disclosed in
writing to Lender or waived in writing by Lender; (b) the representations and
warranties in the Loan Agreement are true as of the date of this Amendment as if
made on the date hereof; (c) the financial statements and other financial
information most recently provided to Lender are correct and complete in all
material respects and fairly represent the financial condition of Borrower as at
the date thereof and fairly represent the results of the operations of Borrower
for the period covered thereby; (d) there has been no material adverse change in
the business, properties, or condition, financial or otherwise, of Borrower
since the date of such financial statements or other information; (e) this
Amendment does not conflict with any law, agreement, or obligation by which
Borrower is bound, and (f) this Amendment is within Borrower’s powers, has been
duly authorized, and does not conflict with any of Borrower’s organization
papers.

 

2



--------------------------------------------------------------------------------

5. Conditions to Effectiveness. This Amendment shall become effective as of the
later of the date first set forth above or upon the Lender receiving the
following items, in form and content acceptable to the Lender in its sole
discretion (the “Effective Date”):

5.1 Lender shall have received counterpart originals of this Amendment executed
by all parties listed on the signature page(s) hereto and originals or certified
or other copies of such other documents as the Lender may reasonably request.

5.2 Lender shall have received the Principal Curtailment.

5.3 Lender shall have received the original duly executed Fourth Amended and
Restated Promissory Note.

5.4 Borrower shall be in compliance with all other terms and conditions of the
Loan Documents.

5.5 Lender shall have received evidence that the execution, delivery and
performance by Borrower of this Amendment and any instrument or agreement
required under this Amendment, including, without limitation, the Fourth Amended
and Restated Promissory Note, have been duly authorized.

6. Fees and Costs. Contemporaneous with the execution of this Amendment,
Borrower shall pay to the Lender (a) a renewal fee equal to Four Thousand Five
Hundred and No/Dollars ($4,500); and (b) all costs, expenses and attorneys’ fees
incurred by Lender in connection with this Amendment.

7. Reaffirmation. Except as modified hereby, all of the terms, covenants and
conditions of the Loan Agreement, Mortgage and all other Loan Documents are
ratified, reaffirmed, and confirmed and shall continue in full force and effect.
The Mortgage, Collateral Assignment, Guaranty and all other security agreements,
mortgages and other similar instruments between Borrower and Lender shall
continue to secure payment of the Consolidated Note and the Fourth Amended and
Restated Promissory Note. Should any term or provision of the Loan Agreement or
any other Loan Document conflict with the terms or provisions contained in this
Amendment, the terms and provisions of this Amendment shall be controlling. This
Amendment is not intended to be, nor shall it be construed to be, a novation or
an accord and satisfaction of any other obligation or liability of Borrower to
Lender.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts. Each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same agreement.

9. FINAL AGREEMENT. THIS WRITTEN AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN AND AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SADDLEBROOK RESORTS, INC.

     SUNTRUST BANK

By:

   /s/ Thomas L. Dempsey      By:       /s/ Michael R. Dehney   

 

     

 

   Thomas L. Dempsey, Chief Executive Officer       Michael R. Dehney,
Vice-President

Signature page to Fifth Amendment to Loan Agreement and

First Amendment to Consolidated, Amended and Restated Promissory Note

 

4



--------------------------------------------------------------------------------

The undersigned, a guarantor of Borrower’s obligations to Lender pursuant to the
respective Guaranty executed by the undersigned in favor of Lender, hereby
(i) acknowledges and consents to the execution, delivery, and performance by
Borrower of the foregoing Fifth Amendment to Loan Agreement and First Amendment
to Consolidated, Amended and Restated Promissory Note; (ii) warrants and
covenants to Lender that, except to the extent previously disclosed to Lender in
writing, all representations and warranties previously made by the Guarantor to
Lender are true, complete, and accurate as of the date of this Amendment; and
(iii) reaffirms and agrees that the Guaranty to which the undersigned is party
and all other documents and agreements executed and delivered by either the
undersigned or Borrower to Lender in connection with the indebtedness
represented by the Consolidated Note and the Fourth Amended and Restated
Promissory Note are all in full force and effect.

IN WITNESS WHEREOF, the undersigned has duly consented to and executed this
Fifth Amendment to Loan Agreement and First Amendment to Consolidated, Amended
and Restated Promissory Note as of the day and year first above written.

 

GUARANTOR:

SADDLEBROOK INTERNATIONAL TENNIS, INC.

 

Thomas L. Dempsey, Chief Executive Officer

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this             day of
December, 2011, by Thomas L. Dempsey, the Chief Executive Officer of SADDLEBROOK
INTERNATIONAL TENNIS, INC., a Florida corporation, on behalf of the corporation,
who      is personally known to me OR      produced a             Drivers
License as identification.

 

 

Notary Signature

(NOTARY SEAL)

 

(Type, Stamp or Print Name) NOTARY PUBLIC State of Florida at Large

My Commission Expires:

 

5